         Case 3:21-cv-01947-S Document 1 Filed 08/19/21                        Page 1 of 5 PageID 1



                                                 UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF TEXAS
                                                       DALLAS DIVISION

BEVERLY PIZZURRO                                                  §
                                                                  §
vs.                                                               §
                                                                  §       CIVIL CASE NO. _____________
HMS HOST FOUNDATIONS, INC.,                                       §
HMS HOST FAMILY                                                   §
RESTAURANTS, INC., and                                            §
HMS CORPORATION                                                   §


                                                          NOTICE OF REMOVAL


             Pursuant to 28 U.S.C. §§ 1441 and 1446, HMSHost Foundation, Inc. (incorrectly named

herein as “HMS Host Foundations, Inc.”), HMS Host Family Restaurants, Inc., and HMSHost

Corporation (incorrectly named herein as HMS Corporation) (hereinafter collectively referred to

as “Defendants”), by and through their counsel of record, Timothy U. Stanford, DOWNS &

STANFORD, P.C., hereby file this Notice of Removal from the 95th Judicial District Court of Dallas

County, Texas to the United States District Court for the Northern District of Texas, Dallas

Division. In support of its Notice of Removal, Defendant states as follows:

                                                          NATURE OF THE CASE

1.           The removed case is a civil action, initially filed on July 8, 2021 by Beverly Pizzurro

(“Plaintiff’) in the 95th Judicial District Court of Dallas County, Texas entitled Beverly Pizzurro,

Plaintiff, vs. HMS Host Foundations, Inc., HMS Host Family Restaurants, Inc., and HMS

Corporation, Defendants.

2.           On July 20, 2021, HMS Host Foundations, Inc. was served with a summons and a copy of

Plaintiff’s Original Petition (“Petition”), which is attached to this Notice of Removal.




NOTICE OF REMOVAL                                                                               Page 1 of 5
O:\257\25738\Pleadings\Removal Docs\Ntc of Removal.docx
         Case 3:21-cv-01947-S Document 1 Filed 08/19/21                   Page 2 of 5 PageID 2



3.           On July 20, 2021, HMS Host Family Restaurants, Inc. was served with a summons and a

copy of Plaintiff’s Original Petition (“Petition”), which is attached to this Notice of Removal.

4.           On July 20, 2021, HMS Corporation, Inc. was served with a summons and a copy of

Plaintiff’s Original Petition (“Petition”), which is attached to this Notice of Removal.

5.           In Section IV of her Petition, Plaintiff alleges that she suffered personal injuries due to an

incident that occurred on October 24, 2019. Plaintiff alleges claims against Defendants of

premises liability, negligence, negligence per se and/or gross negligence (Petition, ¶ 16).

                                               BASIS FOR FEDERAL JURISDICTION

6.           Pursuant to 28 U.S.C. § 1332(a)(1), this Court has original diversity jurisdiction over this

matter. Under that section, this Court has original diversity jurisdiction over any action in which

(1) the amount in controversy exceeds $75,000.00, exclusive of interests and costs; and (2) is

between citizens of different states.

7.           There is diversity of citizenship between Plaintiff, who is a citizen and resident of Texas

(Petition ¶ 2) and Defendants. Specifically, Defendants HMSHost Foundation, Inc. and HMS Host

Family Restaurants, Inc. are Maryland corporations with their principal place of business in

Maryland. Defendant HMSHost Corporation is a Delaware corporation with its principal place of

business in Maryland.

8.           HMSHost Foundation, Inc. was incorporated in the state of Maryland on July 10,

2015. The corporate office and principal place of business for HMSHost Foundation, Inc. is 6905

Rockledge Drive, Bethesda, Maryland 20817. HMSHost Foundation, Inc.’s corporate office and

principal place of business have continuously been located at that address since its incorporation

on July 10, 2015. HMSHost Foundation, Inc.’s President and officers have operated out of 6905

Rockledge Drive, Bethesda, Maryland 20817 since July 10, 2015. The nationwide activities of



NOTICE OF REMOVAL                                                                                Page 2 of 5
O:\257\25738\Pleadings\Removal Docs\Ntc of Removal.docx
         Case 3:21-cv-01947-S Document 1 Filed 08/19/21              Page 3 of 5 PageID 3



HMSHost Foundation, Inc. are directed, controlled, and coordinated at and through the corporate

office. Material decisions involving HMSHost Foundation, Inc. are made by the officers of the

corporation at 6905 Rockledge Drive, Bethesda, Maryland 20817. The office that is located at

6905 Rockledge Drive, Bethesda, Maryland 20817 is considered to be the “headquarters” of

HMSHost Foundation, Inc. and has been considered to be the “headquarters” since the

incorporation of HMSHost Foundation, Inc. on July 10, 2015. HMSHost Foundation, Inc. has no

other offices anywhere outside of the headquarters located at 6905 Rockledge Drive, Bethesda,

Maryland 20817.

9.           HMS Host Family Restaurants, Inc. was incorporated in the state of Maryland on October

17, 1979. The corporate office and principal place of business for HMS Host Family Restaurants,

Inc. is 6905 Rockledge Drive, Bethesda, Maryland 20817. HMS Host Family Restaurants, Inc.’s

corporate office and principal place of business have continuously been located in Bethesda,

Maryland since its incorporation on October 17, 1979. HMS Host Family Restaurants, Inc.’s

President and officers have operated out of 6905 Rockledge Drive, Bethesda, Maryland 20817

since 2007. Previously, HMS Host Family Restaurants, Inc.’s President and officers operated out

of 6600 Rockledge Drive, Bethesda, Maryland 20817 since the year 2000. Prior to that, HMS

Host Family Restaurants, Inc. was a Marriott subsidiary whose President and officers operated out

of Marriott Corporate Headquarters located at 10400 Fernwood Road, Bethesda, Maryland 20817.

The nationwide activities of HMS Host Family Restaurants, Inc. are directed, controlled, and

coordinated at and through the corporate office. Material decisions involving HMS Host Family

Restaurants, Inc. are made by the officers of the corporation at 6905 Rockledge Drive, Bethesda,

Maryland 20817. The office that is located at 6905 Rockledge Drive, Bethesda, Maryland 20817

is considered to be the “headquarters” of HMS Host Family Restaurants, Inc. and has been



NOTICE OF REMOVAL                                                                         Page 3 of 5
O:\257\25738\Pleadings\Removal Docs\Ntc of Removal.docx
         Case 3:21-cv-01947-S Document 1 Filed 08/19/21                  Page 4 of 5 PageID 4



considered to be the “headquarters” since the relocation from 6600 Rockledge Drive, Bethesda,

Maryland 20187 of HMS Host Family Restaurants, Inc. in 2007.

10.          HMSHost Corporation was incorporated in the state of Delaware on July 28, 1985. The

corporate office and principal place of business for HMSHost Corporation is 6905 Rockledge

Drive, Bethesda, Maryland 20817. HMSHost Corporation’s corporate office and principal place

of business have continuously been located in Bethesda, Maryland since its incorporation on July

28, 1995. HMSHost Corporation’s President and officers have operated out of 6905 Rockledge

Drive, Bethesda, Maryland 20817 since 2007. Previously, HMSHost Corporation’s President and

officers operated out of 6600 Rockledge Drive, Bethesda, Maryland 20817 since the year 2000.

Prior to that, HMSHost Corporation was a Marriott subsidiary whose President and officers

operated out of Marriott Corporate Headquarters located at 10400 Fernwood Road, Bethesda,

Maryland 20817. The nationwide activities of HMSHost Corporation are directed, controlled, and

coordinated at and through the corporate office. Material decisions involving HMSHost

Corporation are made by the officers of the corporation at 6905 Rockledge Drive, Bethesda,

Maryland 20817. The office that is located at 6905 Rockledge Drive, Bethesda, Maryland 20817

is considered to be the “headquarters” of HMSHost Corporation and has been considered to be the

“headquarters” since the relocation from 6600 Rockledge Drive, Bethesda, Maryland 20187 of

HMSHost Corporation in 2007.

11.          Plaintiff alleges damages of “more than $250,000.00 but less than $1,000,000.00” (Petition

¶ 7).

12.          Accordingly, diversity jurisdiction with this Court exists, pursuant to 28 U.S.C. § 1332.




NOTICE OF REMOVAL                                                                              Page 4 of 5
O:\257\25738\Pleadings\Removal Docs\Ntc of Removal.docx
         Case 3:21-cv-01947-S Document 1 Filed 08/19/21                               Page 5 of 5 PageID 5



                                                                VENUE

13.          Pursuant to 28 U.S.C. § 1441(a), Defendants have removed this action “to the district court

of the United States for the district and division embracing the place where [the State court] action

is pending.” Venue with the United States District Court for the Northern District of Texas is

proper.

                                                     FILING OF REMOVAL PAPERS

14.          Removal is proper under 28 U.S.C. § 1446 because this notice has been filed within thirty

(30) days after receipt of the initial pleadings by Defendants.

15.          Written notice of this removal has been provided simultaneously to Plaintiff and to the 95th

Judicial District Court of Dallas County, Texas pursuant to 28 U.S.C. § 1446(b).

16.          By filing this Notice of Removal, Defendants do not waive any right to assert any defense

with this Court, including for lack of personal jurisdiction over Defendants.


DATED this 19th day of August, 2021.

                                                          Respectfully Submitted,

                                                          /s/ Timothy U. Stanford
                                                          Timothy U. Stanford
                                                          Texas State Bar No. 19041030
                                                          tstanford@downsstanford.com

                                                          DOWNS & STANFORD, P.C.
                                                          2001 Bryan Street, Suite 4000
                                                          Dallas, Texas 75201
                                                          (214) 748-7900 – Telephone
                                                          (214) 748-4530 – Facsimile

                                                          ATTORNEYS FOR DEFENDANTS
                                                          HMS HOST FOUNDATIONS, INC.,
                                                          HMS HOST FAMILY RESTAURANTS, INC., and
                                                          HMS CORPORATION




NOTICE OF REMOVAL                                                                                      Page 5 of 5
O:\257\25738\Pleadings\Removal Docs\Ntc of Removal.docx
